Citation Nr: 1703008	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-16 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for service-connected basil cell carcinoma residuals, to include on both a schedular and an extraschedular basis.  


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from January 1995 to July 1996 and from May 2000 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2014, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge, and in April 2015, the Board remanded this case for further development and consideration.  

As the requested development has not been fully completed, the appeal is again REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

When last remanding this claim, the Board instructed the RO to refer this claim to the VA Under Secretary for Benefits or the Director of Compensation Service (Director) for an initial decision as to whether the Veteran is entitled to an initial compensable rating on an extraschedular basis, given the Veteran's reports of symptoms not expressly considered by the schedular rating criteria that he reports affect his ability to obtain employment.  However, while the RO appropriately referred this claim, the Director engaged in an erroneous analysis, instead considering whether the Veteran is entitled to a total disability rating  (i.e. a 100 percent rating) based on individual unemployability (TDIU) due to his service-connected disability per 38 C.F.R. § 4.16(b), a much more stringent standard than whether the Veteran's reported symptoms are sufficient to warrant the assignment of a compensable (10 percent) extraschedular rating or higher, per 38 C.F.R. § 3.321(b)(1).

Notably, the United States Court of Veterans Appeals (Court) has instructed that before the Board may adjudicate an increased rating claim on an extraschedular basis, the merits of that extraschedular rating claim must first be considered by the Director or the Under Secretary for Benefits.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (the Board may not consider entitlement to an extraschedular rating in the first instance, but rather may only engage in a de novo review of an initial determination by the Under Secretary for Benefits or the Director of Compensation Service).  To that end, the Board infers that the Director's review must actually engage in the appropriate analysis in order to constitute an initial review subject to appellate review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claim of entitlement to an extraschedular compensable rating for residuals of skin cancer to the Under Secretary for Benefits or the Director, Compensation Service pursuant to 38 C.F.R. § 3.321(b).  Please ensure that the Director's decision is responsive, as his former decision addressed entitlement to a TDIU on an extraschedular basis, per 38 C.F.R. §4.16(b).

2.  Finally, readjudicate the issue of entitlement to an initial compensable rating on both a schedular and extraschedular basis.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

